Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 1-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by, or in the alternative, are rejected under 35 U.S.C. 103 as being obvious over Ishitoya (US20190190049).
2.	Regarding claims 1-9, Ishitoya teaches a fuel cell system (see Fig. below) comprising: a fuel cell; an air compressor that supplies oxidant gas to the fuel cell;
an upstream supply pipe provided with the air compressor; a downstream supply pipe connected to the upstream supply pipe and the fuel cell; an upstream discharge pipe connected to the fuel cell, the oxidant gas being discharged from the fuel cell to the 
a valve mechanism configured to be switchable between a supply state and a bypass state, the supply state being a state where the oxidant gas is supplied to the fuel cell from the upstream supply pipe and the downstream supply pipe and is discharged from the upstream discharge pipe and the downstream discharge pipe, the bypass state being a state where the oxidant gas passes through the bypass pipe from the upstream supply pipe and is discharged from the downstream discharge pipe and where the oxidant gas is restricted from passing through one of the downstream supply pipe and the upstream discharge pipe; and a controller configured to control the air compressor, the valve mechanism, and a power generation state of the fuel cell,
wherein the controller is configured to include:
a voltage obtainer configured to obtain an open-circuit voltage which is a voltage of the fuel cell in a power generation temporarily stopped state;
an intermittent operation executor configured to execute an intermittent operation for maintaining the open-circuit voltage at a target voltage, by bringing the fuel cell into the power generation temporarily stopped state, by bringing the valve mechanism into the supply state, and by intermittently driving the air compressor, when a power output request to the fuel cell is not made; and
a decrease process executor configured to execute an open-circuit voltage decrease process for accelerating a decrease in the open-circuit voltage, by bringing the valve mechanism into the bypass state and by stopping the air compressor in the power generation temporarily stopped state (see Fig. below).

2.	Ishitoya teaches a fuel cell system (see Fig. below) comprising: a fuel cell;
an air compressor that supplies oxidant gas to the fuel cell; an upstream supply pipe provided with the air compressor; a downstream supply pipe connected to the upstream supply pipe and the fuel cell; a discharge pipe connected to the fuel cell, the oxidant gas being discharged from the fuel cell to the discharge pipe; a bypass pipe, one end of the bypass pipe being connected to a connection part where the upstream supply pipe is connected to the downstream supply pipe, another end of the bypass pipe is exposed to outside air; a valve mechanism configured to be switchable between a supply state and a bypass state, the supply state being a state where the oxidant gas is supplied to the fuel cell from the upstream supply pipe and the downstream supply pipe and is discharged from the discharge pipe, the bypass state being a state where the oxidant gas passes through the upstream supply pipe and is discharged from the bypass pipe and where the oxidant gas is restricted from passing through one of the downstream supply pipe and the discharge pipe; and a controller configured to control the air compressor, the valve mechanism, and a power generation state of the fuel cell,
wherein the controller is configured to include: a voltage obtainer configured to obtain an open-circuit voltage which is a voltage of the fuel cell in a power generation temporarily stopped state; an intermittent operation executor configured to execute an intermittent operation for maintaining the open-circuit voltage at a target voltage, by 
a decrease process executor configured to execute an open-circuit voltage decrease process for accelerating a decrease in the open-circuit voltage, by bringing the valve mechanism into the bypass state and by stopping the air compressor in the power generation temporarily stopped state (see Fig. below).

Ishitoya teaches the controller 300 stops the air compressor 140. Stopping the air compressor 140 is called an “intermittent operation”. Accordingly, the fuel cell 100 can generate electric power using residual air that has already been supplied to the fuel cell 100, but stops electric power generation when there is no residual air…the controller 300 determines whether or not there is a demand for cancelling the intermittent operation…the controller 300 determines that there is a demand for cancelling the intermittent operation [0029].


    PNG
    media_image1.png
    756
    889
    media_image1.png
    Greyscale




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OLATUNJI GODO whose telephone number is (571)272-3104. The examiner can normally be reached 8:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Cynthia Kelly can be reached on 571-272-1526. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 



/OLATUNJI A GODO/Primary Examiner, Art Unit 1722